1. Upon the evidence the finding of a legal demand upon the executor presents no error of law. The understanding of the parties that by what was done a demand was made constituted a legal demand. No particular language was necessary. The only advantage to be obtained by the use of precise terms is their availability in proof of the mutual understanding of which the case states there was evidence. Norris v. Morrill, 40 N.H. 395, 400,401; Ossipee Mfg. Co. v. Canney, 54 N.H. 295, 314. A demand by one as agent is sufficient if the agent's authority is not questioned at the time. Leach v. Noyes, 45 N.H. 364, 365; Phelps v. Gilchrist, 28 N.H. 266, 276. The executor when the demand was made had an opportunity to immediately discharge himself by payment to the plaintiff's attorney, as required by the authorities. Strafford Savings Bank v. Church, 69 N.H. 582; Judge of Probate v. Runnells, 66 N.H. 271. It is not to be inferred, as claimed by the defendant from the language the case, that the bill exhibited to the executor contained no statement of the total sum claimed.
If it did not, an objection on that ground, if of any importance, would be merely to the form in which the claim was presented, which was waived by the absence of objection at the time. Tebbetts v. Tilton, 31 N.H. 273, 282.
2. The plaintiff, though a married woman, was legally competent to make the contract sued upon. P. S., c. 176, s. 2. The fact that the husband paid for the groceries that furnished the table was evidence on the question who were the parties to the contract, and as to whether the contract was performed by the plaintiff, i.e., whether the board was furnished by her, or by her husband, or by the two jointly; but it does not conclusively establish that the services necessarily rendered by some one in transforming groceries into board were not supplied by the plaintiff or at her expense, or that the plaintiff in making the contract, or in rendering or supplying the necessary labor, acted as the agent or servant of her husband.
Exception overruled.
All concurred. *Page 251